          Case 1:18-cv-02620 Document 2 Filed 11/14/18 Page 1 of 1




                         UNITED STATES DISTRICT COURT

                               DISTRICT OF COLUMBIA


CENTER FOR BIOLOGICAL DIVERSITY, )
                                                  Case No.
                                                )
                              Plaintiff,
                                                )
               vs.                              ) CORPORATE DISCLOSURE
                                                ) STATEMENT
RYAN ZINKE, Secretary of the U.S.               )
Department of the Interior; U.S. FISH AND )
WILDLIFE SERVICE; JIM KURTH, Acting )
Director of the U.S. Fish and Wildlife Service; )
                                                )
                              Defendants.       )
                                                )
                                                )


        Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, the undersigned
certifies that as of this date there is no such corporation to report.


                                        Respectfully submitted,

DATED: Nov. 14, 2018                    /s/ Amy R. Atwood
                                        Amy R. Atwood

                                        Amy R. Atwood (D.C. Bar No. 470258)
                                        Center for Biological Diversity
                                        P.O. Box 11374
                                        Portland, Oregon 97211
                                        503-283-5474
                                        atwood@biologicaldiversity.org

                                        Attorney for the Center for Biological Diversity




                                                                                           1
